Citation Nr: 1106212	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  10-33 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  The timeliness of the Veteran's substantive appeal from a 
rating decision of February 2007.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss disability.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
joint disease of the right knee.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension.

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus type 2 (DMII) with cataracts.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1956 until December 
1958.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2009 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Honolulu, Hawaii.

The Board notes that in a January 2011 informal hearing 
presentation, the Veteran's representative stated that in 
December 2008 the Veteran had submitted an application to reopen 
a previously denied claim of entitlement to service connection 
for tinnitus.  The claims file reflects that in December 2008 the 
VA received such an application; however the matter was 
adjudicated in the March 2009 rating decision on appeal and the 
Veteran did not submit a timely notice of disagreement.  
Accordingly, referral of the matter to the RO is not warranted.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

In a rating decision of February 2007, the RO denied entitlement 
to service connection for bilateral hearing loss, hypertension, 
DMII, and degenerative joint disease of the right knee.  The 
Veteran filed a timely notice of disagreement in August 2007 and 
on August 19, 2008 the RO issued a statement of the case.  In 
order to perfect his appeal of these issues to the Board, the 
Veteran needed to submit a timely VA Form-9.  A VA Form 9 was 
received by VA, and a date stamp appears on the document 
indicating October 21, 2008.  The Veteran's signature is present, 
and next to it he has indicated the date October 17, 2008.  The 
Board cannot determine if the date stamp is a VA date stamp.

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement of 
the Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  The 
date of mailing of the Statement of the Case will be presumed to 
be the same as the date of the Statement of the Case and the date 
of mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely filed.  
38 C.F.R. § 20.302(b) (2010).

In determining the timeliness of a substantive appeal, a response 
postmarked prior to expiration of the applicable time limit will 
be accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed to 
be five days prior to the date of receipt of the document by the 
Department of Veterans Affairs.  In calculating this 5-day 
period, Saturdays, Sundays and legal holidays will be excluded.  
38 C.F.R. § 20.305(a) (2010).

In the present case, no postmark is present regarding the VA 
Form-9 dated October 17, 2008.  The time stamp indicates that the 
form was received on October 21, 2008.  It is unclear, however, 
whether the RO received the document on that date (by mail or by 
hand delivery), or whether the document was merely associated 
with the Veteran's claims file on that date.  In order to 
properly determine the timeliness of his appeal, additional 
information from the Honolulu RO is needed.

The Board cannot properly adjudicate the remaining issues on 
appeal, as these issues are inextricably intertwined with the 
matter of timeliness of the VA Form-9.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  As the procedural 
identity (i.e. original claims of entitlement or applications to 
reopen previously denied claims) of the remaining claims cannot 
be determined at this time, any Board action on those issues at 
this juncture would be premature.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO is to inspect the October 2008 VA 
Form-9 and determine the nature of the date 
stamp indicating October 21, 2008.  The RO 
should then address the following:

Is the date stamp a VA date stamp?

Is the date stamp the type of stamp used 
by the Honolulu RO to indicate the date of 
receipt of mail?

Is the date stamp the type of stamp used 
by the Honolulu RO to indicate the date of 
receipt of hand delivered documents?


2.  If the date stamp is of the type of stamp 
used by the Honolulu RO to indicate the date 
of receipt of mail, the RO is to address the 
timeliness of the Veteran's appeal consistent 
with Sections 20.302 and 20.305 of Chapter 38 
of the Code of Federal Regulations.

3.  If it determined that there was a timely 
substantive appeal, the issues should be 
addressed as service connection rather than 
new and material evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



